Citation Nr: 0433233	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1965, 
and from June 1965 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a), (b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).

The Board observes that the veteran was last afforded VA 
examinations in June 2001.  At that time, the examinations 
appeared to be for hearing loss and hypertensive disease.  
The veteran's COPD was noted to be intermittent with flare-
ups described as distressing.  The examiner did not indicate 
that the veteran's claims file or medical records were made 
available for his review.  Neither did the examiner offer any 
opinion as to the etiology of the veteran's COPD.  In the 
Appellant's Brief in November 2004, the veteran's 
representative noted that the veteran had not been afforded a 
specific VA examination addressing his COPD and requested 
that the veteran be afforded a thorough and contemporaneous 
medical examination.  The Board concurs.

In addition as this case is otherwise being remanded for 
additional development, the RO should request any additional 
treatment records from the VAMC or other health care 
facilities for COPD since his last VA examination in June 
2001. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for COPD since June 
2001.  The RO should secure all treatment 
reports for COPD which are not already of 
record. 

2.  The veteran should be afforded a VA 
examination for the purpose of obtaining 
an opinion as to the nature and etiology 
of his current respiratory disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
identify all pulmonary pathology that is 
present and offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the diagnosed respiratory disorder is 
causally related to the veteran's active 
service or any incident therein, as 
opposed to any other cause such as pre or 
post-service cigarette smoking.  If an 
opinion cannot be provided without resort 
to mere speculation or conjecture, this 
should be commented upon in the report.

3.  The claim should then be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

